Case 1:21-cv-03744-ER Document 7-3 Filed 04/28/21 Page 1 of 2




                Appendix C




                Appendix C
        Case 1:21-cv-03744-ER Document 7-3 Filed 04/28/21 Page 2 of 2



                                                                                      May 29th, 2020

                                       ADDENDUM No. 2
                                               to
                                M/V Hanze Gendt / Duron LLC
                               Charter Party dated April 17, 2020


It is hereby mutually agreed between Disponent Owners and Charterers that:


       The Vessel is to sail from Matarani towards Puerto Cabello. Vessel to proceed to Puerto
        Cabello for discharge of the entire cargo

       Time from vessel’s arrival Matarani (5/23/20 at 05:06 hours local time) to vessel’s sailing
        Matarani to count uninterrupted as detention at the rate of $11,600 gross with 5% total
        commission your end

       Charterers to pay Owners U.S.$ 365,500 lump sum. This amount is subject to 5%
        commission your end

       Should the above mentioned Matarani detention and $365,500 lump sum not be in
        Owner’s account by the time vessel arrives in Balboa, the vessel is to drop anchor until
        funds are received. Time spent at Balboa in excess of 2 days to be for Charterer’s
        account at the rate of $11,600 per day pro rata. Time to count uninterrupted from vessel’s
        arrival Balboa until transit eastbound is initiated. It is understood that Owners will not pay
        Panama canal crossing fees until funds from Charterers are received and any transit
        delays that may result from late payment for crossing the canal shall count as detention

       Any detention accrued in Panama to be paid to Owners before breaking bulk in
        Venezuela

       Vessel to be free disbursement accounts in Venezuela (the $90,000 deduction mentioned
        in the original recap is no longer applicable). Charterers to place agent in funds prior to
        vessel’s arrival Puerto Cabello

       Charterers/Receivers waive any right, and shall hold Owners harmless, for claims over
        condition of the cargo, exact wording to follow

       The procedure for changing “old” bills of lading for “new” bills of lading to be as per
        original fixture

All other terms, conditions and exceptions of the Charter Party remain unaltered.




 _____________________                              ____________________
 For the Disponent Owners                           For the Charterers
 Kondot S.A                                         Duron LLC
